Citation Nr: 0025353	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from August 1943 to November 
1945.  He died in June 1998.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran died in June 1998 at a private hospital.  The 
death certificate lists the cause of death as anoxic 
encephalopathy due to or as a consequence of acute 
cardiopulmonary arrest due to or as a consequence of 
emphysema.    

2.  At the time of his death, the veteran had the following 
service-connected disabilities: depressive neurosis with 
anxiety; residuals of a shell fragment wound to Muscle Group 
XX with myofascitis of the lower dorsal and upper lumbosacral 
areas, with postoperative scar and wound scar in the mid 
lumbar area; residuals of a shell fragment wound to Muscle 
Group IV with a scar on the posterior aspect of the right 
shoulder; a scar on the right occiput; a scar from a right 
inguinal herniotomy; and a scar from a right femoral 
herniotomy.  

3.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and his period of active 
duty service or any service-connected disability.    

4.  At the time of his death, the veteran had multiple 
service-connected disabilities with a combined service-
connected disability rating of 80 percent.  

5.  In an April 1997 rating decision, the RO awarded 
entitlement to total disability due to individual 
unemployability based on service-connected disabilities 
effective from November 8, 1996.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).  

2.  Entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
veteran's total disability at the time of death is not 
established.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).   

A well-grounded claim, in the context of a claim for service 
connection for the cause of the veteran's death, requires: 1) 
a medical diagnosis of the cause of death; 2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 3) medical 
evidence of a causal nexus between the in-service injury or 
disease and the cause of death.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Moreau, 9 Vet. App. at 393.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist an appellant in developing facts 
pertinent to the claim is not triggered until and unless the 
appellant submits a well-grounded claim.  Morton v. West, 12 
Vet. App. 477, 486 (1999).

The veteran died at a private hospital in June 1998.  The 
death certificate lists the cause of death as anoxic 
encephalopathy due to or as a consequence of acute 
cardiopulmonary arrest due to or as a consequence of 
emphysema.  This evidence satisfies the first requirement of 
a well-grounded claim.    

As to the second requirement, a review of the claims folder 
reveals that, at the time of his death, the veteran had the 
following service-connected disabilities: depressive neurosis 
with anxiety; residuals of a shell fragment wound to Muscle 
Group XX with myofascitis of the lower dorsal and upper 
lumbosacral areas, with postoperative scar and wound scar in 
the mid lumbar area; residuals of a shell fragment wound to 
Muscle Group IV with a scar on the posterior aspect of the 
right shoulder; a scar on the right occiput; a scar from a 
right inguinal herniotomy; and a scar from a right femoral 
herniotomy.

However, the Board ultimately finds that the appellant's 
claim is not well grounded because there is no competent 
medical evidence that links the cause of the veteran's death 
to his period of active duty or to any of his service-
connected disabilities.  In fact, the appellant has submitted 
no medical evidence to support her claim that the veteran's 
death is somehow related to military service.  Absent such 
evidence, the claim is not well grounded.  Epps, 126 F.3d at 
1468.    

The Board observes that, in her statements, the appellant 
proffers reasons she believes the veteran's death should be 
service-connected.  Specifically, she alleges that the 
veteran's service-connected back and shoulder disabilities 
resulted in poor posture that caused decreased lung capacity.  
She also asserts that the service-connected psychiatric 
disability caused choking and coughing.  However, there is no 
evidence that the appellant is trained in medicine.  As a lay 
person, she is not competent to offer an opinion on a matter 
that requires medical knowledge, such as a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the appellant's personal opinions 
are insufficient to establish a well-grounded claim.    

From her statements in her August 1998 notice of disagreement 
and her April 1999 substantive appeal, the appellant appears 
to contend that the veteran's death was related to tobacco 
use in service.  On July 22, 1998, the President signed into 
law the "Internal Revenue Service Restructuring and Reform 
Act of 1998."  In pertinent part, this Act created a new 
statute section that prohibits service connection of a death 
or disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  112 Stat. 685, 865-66 
(1998) (codified at 38 U.S.C.A. § 1103).  The new U.S.C.A. 
§ 1103 does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any presumptive 
period.  The new section 1103 applies only to claims filed 
after June 9, 1998.    

Initially, the Board relates that the RO received the 
appellant's claim on June 17, 1998.  Accordingly, the 
prohibitions set forth 38 U.S.C.A. § 1103 apply in this case.  
The Board acknowledges that the underlying cause of the 
veteran's death is emphysema.  In addition, the physician who 
completed the death certificate indicated that tobacco use 
contributed to the death.  However, service medical records 
are negative for emphysema or other chronic respiratory 
disability, and there is no other competent medical evidence 
of record that shows that the emphysema actually began during 
the veteran's active duty service.  Therefore, the claim 
continues to be not well grounded.      

Under these circumstances, the Board finds that the appellant 
has not submitted a well-grounded claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the appellant's claim.  Epps, 
126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the appellant's claim on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the [appellant] solely from the 
omission of the well-grounded claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

If the appellant wishes to complete her application for 
service connection for the cause of the veteran's death, she 
should submit competent medical evidence that establishes a 
link between the veteran's death and his period of active 
duty service or any service-connected disability.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


Entitlement to DIC Pursuant to 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-
connected disabilities must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service. Id.  The total rating may be schedular or based 
on unemployability.  38 C.F.R. § 3.22.  

Except with respect to benefits under the provisions of 38 
U.S.C.A. 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106.    

The Board notes that, during the pendency of the appellant's 
appeal, VA promulgated changes to 38 C.F.R. § 3.22.  See 65 
Fed. Reg. 3,388 (2000) (effective January 21, 2000).  The 
amendments clarify the meaning of "entitled to receive" for 
purposes of that section.  Generally, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, such amendments may not be applied prior to 
the stated effective date.  See generally 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461 (1997); 
VAOPGCPREC 3-2000.  

The Board emphasizes that the amendments were made effective 
after the RO transferred the claims folder to the Board, such 
that the RO was not able to consider these changes.  However, 
to the extent that the amendments are more restrictive, the 
Board finds that the previous version of 38 C.F.R. § 3.22 is 
more favorable to the appellant and will be applied in this 
case.  Karnas, 1 Vet. App. at 313.  Therefore, the appellant 
will not be prejudiced by the Board's current consideration 
of her claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).    

In this case, the veteran separated from service in November 
1945.  At the time of his death in June 1998, he was service-
connected for multiple disabilities with a combined rating of 
80 percent effective from November 8, 1996.  In an April 1997 
rating decision, the RO established the veteran's entitlement 
to total disability due to individual unemployability based 
on service-connected disabilities, effective from the same 
date in November 1996.  Therefore, the veteran was rated as 
totally disabled for approximately two and one-half years 
prior to his death.  Thus, the durational criteria specified 
in the statute to qualify the veteran as a "deceased 
veteran" for purposes of applying 38 U.S.C.A. § 1318 are not 
satisfied.  Accordingly, the claim must be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261, 265 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or entitlement); 
accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

The Board acknowledges that, in some cases, an appellant is 
entitled to demonstrate that the veteran hypothetically would 
have been entitled to a 100 percent disability rating based 
on the evidence in the claims folder or in VA's custody prior 
to the veteran's death.  Carpenter v. West, 11 Vet. App. 140, 
145 (quoting Green v. Brown, 10 Vet. App. 111, 118 (1997)).  
However, this provision is applicable to 38 U.S.C.A. § 
1318(b) "entitled to receive" claims filed prior to the 
promulgation of 38 C.F.R. § 20.1106, which was effective 
March 4, 1992.  Cole v. West, 13 Vet. App. 268, 279 (1999); 
see 57 Fed. Reg. 4,088, 4102 (1992).  Because the instant 
claim was filed in June 1998, the Carpenter decision is not 
applicable.    


ORDER

Service connection for the cause of the veteran's death is 
denied.    

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



